UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7130


BERNARD MCFADDEN,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA; ROBERT RICHBURG, Investigator for
Sumter County Police Department; HENRY MCMASTER, South
Carolina Attorney General,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:10-cv-01544-RBH)


Submitted:   November 18, 2010              Decided:   December 1, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard McFadden, a state pretrial detainee, seeks to

appeal   the     district       court’s     orders       denying    relief       on    his    28

U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition.                             The order is

not    appealable          unless   a   circuit     justice        or    judge     issues      a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                    A

certificate         of      appealability         will     not      issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on     the      merits,    a   prisoner     satisfies          this   standard       by

demonstrating         that     reasonable        jurists     would        find    that       the

district      court’s       assessment      of    the    constitutional           claims      is

debatable      or     wrong.        Slack   v.    McDaniel,        529    U.S.     473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at    484-85.         We    have    independently        reviewed        the     record      and

conclude      that       McFadden    has    not    made    the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3